BISHOP, Judge,
dissenting.
I dissent because I disagree that the trial court may award what the majority has termed “compound alimony,” i.e. rehabilitative alimony for a specified period with indefinite alimony continuing thereafter. Awards of rehabilitative alimony and indefinite alimony are mutually exclusive. In lieu of making a compound award, the trial court could have awarded indefinite alimony only, or it could have awarded rehabilitative alimony for a specified period and reserved the right to award indefinite alimony. It should not have mixed, however, the two kinds of awards.
Section ll-106(b) of the Family Law Article sets forth required considerations in making a determination of rehabilitative alimony. These considerations include, inter alia, the ability of the party seeking alimony to be wholly or partly self-sufficient; the time necessary for the party seeking alimony to gain sufficient education or training to enable that party to find suitable employment; and the physical and mental condition of each party. The criteria for making an award of indefinite alimony are substantially different. The court may award indefinite alimony if it finds that because of age, illness, infirmity or disability, the party seeking alimony cannot be expected to make substantial progress toward becoming self-supporting, or if it finds that even after the party seeking alimony will have made as much progress toward becoming self-supporting as can be reasonably expected, the respective living standards of the parties will be “unconscionably disparate.” Md.Fam.Law Code Ann. § ll-106(c) (1991). The functions of the two kinds of alimony awards are different. Rehabilitative alimony was designed to supplement the income of the recipient while he or she is becoming self-supporting. Indefinite alimony, on the other hand, was designed to alleviate “unconscionable disparity” between the living conditions of the parties that exist, even after the recipient has made as much progress as possible toward becoming self-supporting. Unlike the majority, I believe that these two purposes cannot be accomplished simultaneously.
*662The majority can point to no authority that directly supports the compound award in this case. Authority does exist, however, for the type of award I suggest in lieu of a compound award — namely an award of indefinite alimony only or an award of rehabilitative alimony and reservation of the indefinite award.

Indefinite Alimony

After “discussing at some length the relative premarital and marital incomes of the parties and their abilities to earn income after the marriage ... [the trial court] opined” that even after Mrs. Coviello found suitable employment, she would not be able to “close the gap between the parties’ earning capacities” and that the “parties’ standards of living will be unconscionably disparate.” If the trial court’s determination is not clearly erroneous, it would be error not to make an award of indefinite alimony.
In Holston v. Holston, 58 Md.App. 308, 473 A.2d 459 (1984), for example, we determined that the chancellor erred in not awarding indefinite alimony. The facts in Holston were as follows. When the parties decided to marry, Mrs. Holston, who was in her sophomore year of college, quit school and took a job as a bank teller and then as a secretary so her husband could continue his education. Mrs. Holston had not worked outside the home, however, since 1967 when her husband was stationed in North Carolina. At the time of the divorce, Dr. Holston was an assistant professor at the University of Maryland Dental School. He practiced dentistry through a family practice program and held numerous consulting positions. His gross income was $87,880 in 1981 and $86,343 in 1982. At the time Mrs. Holston left the job market in 1967, she was earning $5,000 as a secretary at the University of Maryland Medical School. At the time of trial, secretaries at the university were earning approximately $13,000.
The chancellor awarded Mrs. Holston alimony for three years at $150 per week, but declined to award indefinite alimony. This Court reversed the decision of the chancellor *663and held that Mrs. Holston was entitled to indefinite alimony. We explained:
Even if appellant [Mrs. Holston] re-entering the job market after fifteen years, would be able to gain employment at a similar salary, her earnings would be less than 15 per cent those of appellee. There is nothing in the evidence to indicate that appellant would ever be able to eliminate or even substantially diminish such disparity. Assuming appellant used her three years of alimony to return to college, receive a decree and acquire a marketable skill, it is questionable whether after graduation she could earn a salary even approaching appellee’s earnings. Compounding the difficulty of obtaining an education and a marketable skill is the necessity to provide and care for five minor children. Reading the record, we see no reason to expect that if alimony terminates after three years the respective standards of living of the parties would not then be “unconscionably disparate.”
58 Md.App. at 323, 473 A.2d 459. In the case sub judice, the chancellor determined that Mrs. Coviello’s most realistic employment option was sedentary office employment. The chancellor further determined that even after Mrs. Coviello was suitably employed there would still be a gap in the parties’ earning capacities and that the parties’ standards of living would be unconscionably disparate. Thus, in accordance with Holston, Mrs. Coviello is entitled to receive indefinite alimony in whatever amount will compensate her for the unconscionable disparity.

Reservation of Indefinite Alimony

There is support for the authority of the chancellor to award rehabilitative alimony now and reserve judgment on an award of indefinite alimony. In Turrisi v. Sanzaro, 308 Md. 515, 520 A.2d 1080 (1987), the Court of Appeals held that a chancellor’s power to reserve judgment on an award of indefinite alimony was not abrogated by the 1980 Alimony Act. In Turrisi, the parties were both medical doctors. Shortly after the parties were married, the wife was diag*664nosed as having multiple sclerosis. The wife testified that as a result of her disease she was forced to abandon surgery and hospital work. Instead, she worked at an office family practice for two and a half to four hours daily for five days a week. She had to use a cane to walk, could not walk straight, could not control her bowels or bladder, and needed special assistance and arrangements in order to conduct her practice. There was medical testimony that there is no cure for multiple sclerosis and that it is a chronic progressive disease. It was probable that the wife would be totally disabled in less than five years, and perhaps in less than two years. Despite her prognosis, the wife testified that at the time of the hearing she was self-supporting. She requested, however, that if in the future she were unable to support herself that the court order her husband to pay support.
On this testimony, the chancellor determined that the wife had declined an immediate award of alimony, and he held that he did not have power to reserve the question of future alimony. The Court of Appeals reversed. In a scholarly opinion that discussed alimony in historical perspective, particularly in light of the 1980 Alimony Act, Judge Adkins held that the chancellor had inherent power to reserve judgment as to alimony. Judge Adkins explained:
For example, facts before a court may demonstrate no present basis for either rehabilitative or indefinite alimony. But those same facts may show that a highly probable basis for awarding one or the other will exist in the immediate future. Under such circumstances, we see no reason why reservation would be inconsistent with the purposes of the [1980 Alimony Act].
308 Md. at 527, 520 A.2d 1080. On the authority of Turrisi, the chancellor in the case sub judice could have reserved an award of indefinite alimony.
Moreover, if the chancellor awarded rehabilitative alimony now, the chancellor could have later modified the award to an award of indefinite alimony. Brashier v. Brashier, *66580 Md.App. 93, 560 A.2d 44 (1989), cert. denied, 317 Md. 542, 565 A.2d 670. The facts of Brashier were as follows. During the year before the parties were married, Mrs. Brashier began to develop a nervous condition that stemmed from anxiety, depression and agoraphobia. She received psychiatric treatment. Approximately two years after the marriage, Mrs. Brashier’s illness forced her to retire from her job of eleven and a half years as a contract specialist with the federal government. The parties' marriage deteriorated, and Mrs. Brashier brought suit seeking an absolute divorce and indefinite alimony. The chancellor refused to award indefinite alimony, instead, he awarded limited alimony in the amount of $300 per month for three years. Mrs. Brashier later filed a Petition for Modification to increase and extend her alimony and to have Mr. Brashier furnish health insurance coverage. At a hearing before a master on the Petition, Mrs. Brashier presented evidence that there had been no change in her depressive condition and that her condition prevented her from becoming gainfully employed. A psychiatric expert opined that Mrs. Brashier was not functioning at a level that would allow her to perform adequately in an employment situation. Following the hearing, the master recommended that the divorce order be modified to award Mrs. Brashier indefinite alimony of $300 per month. The circuit court adopted the master’s recommendations.
On appeal, this Court affirmed the order of the circuit court modifying the decree and awarding Mrs. Brashier indefinite alimony. We explained:
[T]he master found significant Mrs. Brashier’s lack of improvement since the divorce. That fact is critical considering that the trial court’s previous award of temporary alimony to Mrs. Brashier was made with the expectation that she would improve. Had that been the case, Mrs. Brashier might have become self-sufficient. Unfortunately, that circumstance never occurred.
We therefore reject Mr. Brashier’s contention that since the evidence presented at the modification hearing *666was, as the master conceded “much the same” as that presented at the divorce trial, there was no change justifying an extension of alimony payments to Mrs. Brashier. The “change” involved here is one of expectation concerning Mrs. Brashier’s prognosis for recovery. Notwithstanding that most of the adverse conditions noted by the master either existed at the time of the divorce or were then anticipated, Mrs. Brashier’s continued inability to alleviate these conditions was not anticipated.
******
We find no abuse of discretion in the trial court’s grant of indefinite alimony in view of Mrs. Brashier’s continued psychiatric disability and the hindrance it has been in her effort to become self-sufficient.
80 Md.App. at 100-01, 560 A.2d 44.
Finally we point out that contrary to the contention of the majority, Thomasian v. Thomasian, 79 Md.App. 188, 556 A.2d 675 (1989), does not preclude the chancellor from awarding rehabilitative alimony and reserving judgment on the award of indefinite alimony.
In Thomasian we held that rehabilitative alimony could not be awarded in lieu of proof of entitlement to indefinite alimony pending a decision of the dependent spouse’s employability and ability to become self-supporting during the term of rehabilitative alimony. The domestic relations master in Thomasian determined that Mrs. Thomasian had an eye condition that rendered her unemployable in her field and that there was no evidence of her employability in any other field. The master recommended, therefore, that Mrs. Thomasian receive indefinite alimony in the amount of $2350 per month. The trial court, on the other hand, characterized the testimony concerning Mrs. Thomasian’s vision problems as “inconclusive.” It ordered, however, five years of rehabilitative alimony and stated that whether Mrs. Thomasian could make progress toward being self-supporting could be answered during that time period. We reversed and explained:
*667Although § ll-107(a) provides a mechanism whereby the period of rehabilitative alimony may be extended, it contemplates an extension based upon some changed circumstances occurring during the period when rehabilitative alimony is being paid. It does not contemplate the situation presented here wherein the court awards the rehabilitative alimony intending that the decision whether it will continue to be rehabilitative or will be changed to indefinite alimony would be finally determined during that period. The trial judge did not cite any authority permitting him to structure the award as he did, and we know of none____ The matter must be remanded for further proceedings, specifically, for a determination of whether, at this time, Mrs. Thomasian is entitled to indefinite alimony.
79 Md.App. at 195-96, 556 A.2d 675. (Footnote omitted) (Emphasis supplied).
The error committed by the chancellor in Thomasian was to award rehabilitative alimony after the chancellor had already determined that the evidence was “inconclusive.” A chancellor may not award rehabilitative alimony when a party is not entitled to it just so that the chancellor can “wait and see” whether the party will later be entitled to indefinite alimony. Where the evidence currently does not support an award of indefinite alimony, but the chancellor believes such an award may be proper in the future, the appropriate course of action is for the chancellor to reserve judgment on the award of indefinite alimony. Where an award of rehabilitative alimony is justified, Thomasian does not prohibit the chancellor from awarding rehabilitative alimony and reserving judgment on the issue of indefinite alimony.
Based on the foregoing, I would reverse on the first issue; however, I concur with the disposition of the other three issues.